Exhibit 10.2

 



December 16, 2014

 



 

 

Dear Carley:

 

This letter (this “Letter”) is intended to confirm our discussions regarding
your separation from service as an employee of XO Group Inc. (the “Company”) as
a result of your anticipated resignation from your position of Chief Content
Officer of the Company (formerly, Chief Editorial and Media Officer, as
identified in that certain employment letter agreement with the Company dated
November 5, 2008 (the “Prior Agreement”)). This Letter also memorializes certain
continuing obligations and benefits between the parties in the form of a
consulting and personal service agreement and the services, as described below,
shall be performed personally by you on behalf of your LLC, a personal services
company of which you are a 100% owner.

 

1.Separation from Service as Employee; Service as Brand Ambassador.

 

(a)    Separation from Service as Employee. As discussed, effective as of
December 31, 2014 (the “Separation Date”), you will step down as Chief Content
Officer, and will separate from service as an employee of the Company and from
all other officer and employee positions with the Company and any of its
affiliates. In connection with the foregoing, you will be entitled to the
payments identified in Paragraph 2(a) below.

 

(b)   Service as Brand Ambassador; Impact on Licensing Agreement.

 

(i)     As also discussed, effective upon and following your Separation Date,
you will continue to provide services as the Brand Ambassador of the Company
during the Initial Term (as defined below) and during any extension thereof, as
provided below, all pursuant to the provisions of this Letter. Such services
will be performed as a non-employee and you and the Company acknowledge and
agree that your engagement hereunder shall be on a non-exclusive basis.

 

(ii)   In connection with the foregoing, you and the Company both acknowledge
and agree that your Name and Likeness Licensing Agreement between the Company
and you dated November 5, 2008, as amended as of February 18, 2010, and further
amended as of April 1, 2014, is hereby further amended by this Letter as
provided below (such agreement as previously amended, and as further amended by
this Letter, the “Licensing Agreement”) to provide for the following: (1) the
current term of the Licensing Agreement is hereby extended through January 1,
2017 (the “Initial Term”), subject to further automatic one-year extensions (an
“Extension Term”) (unless either party provides notice otherwise), all otherwise
as in accordance with the current terms set forth in the Licensing Agreement;
(2) you will perform services to the Company as a non-employee Brand Ambassador,
but in such capacity you will not be spending substantial business time on any
of your duties under the Licensing Agreement (i.e., no more than 20% of your
time relative to your current job duties as Chief Content Officer); (3) as Brand
Ambassador, you will make yourself available, upon reasonable advance notice
(which reasonable notice shall take into consideration your business and
personal commitments outside of your duties as a Brand Ambassador), for
appearances at such events (whether on-air or in person), and such other
appearances, as the Chief Executive Officer of the Company may reasonably
request, up to no more than twelve (12) such appearances per calendar year (upon
reasonable advance notification on appearances that require travel outside of
New York City or last for more than half a day in duration); (4) as Brand
Ambassador, you shall also continue to participate in the television, movie and
other video projects listed on Schedule A attached hereto as Executive Producer,
as currently contemplated under the Licensing Agreement, subject to the further
provisions set forth in Paragraph 2(b) below, and which provisions shall
supersede any requirements relating to any “Borrowing Agreement” as defined in
the Licensing Agreement as currently in effect; and (5) the Company may
terminate your services as Brand Ambassador at any time upon thirty (30) days
advance written notice and you may terminate your services as Brand Ambassador
upon thirty (30) days advance written notice to the Company (attention: Chief
Executive Officer), in each case subject to the further provisions set forth in
Paragraph 2(b) below. For the avoidance of doubt, the foregoing constitutes the
negotiated terms for your continued services referenced in Section 5.2 of the
Licensing Agreement as in effect prior to the Separation Date. Further, for the
avoidance of doubt and notwithstanding anything to the contrary contained in
this Letter or the Licensing Agreement, after the Separation Date, you shall be
free to (x) pursue and perform other business opportunities and develop other
projects outside of your duties under this Letter and (y) make reference to
yourself as a co-founder of the Company, the knot, the bump and/or the nest;
subject at all times to your continued compliance with the Restrictive Covenants
Agreement (defined below).

 



 

 

 

 

2.Payments and Benefits.

 

(a)    Separation Payments and Benefits. In consideration for your execution,
delivery, and non-revocation of a release of claims substantially in the form
attached hereto as Exhibit 1 (the “Release”), you will be entitled to the
following payments and benefits:

 

(i)     Notwithstanding any provision of the Company’s annual bonus plan for
2014 requiring participants therein to remain employed through the date annual
bonuses would be paid, in 2015, 75% in shares of Company common stock (“Company
Stock”) and 25% in cash, you will be entitled to receive the full amount of the
annual bonus the Company has estimated in good faith you would otherwise be paid
in 2015, equal to $343,482, in cash, (the “2014 Bonus Payment”). The 2014 Bonus
Payment will be paid to you within ten (10) business days following your
Separation Date.

 

(ii)   Notwithstanding any provision of the Company’s 2009 Stock Incentive Plan
and any applicable restricted stock award agreement granted thereunder, for so
long as you continue to perform services as Brand Ambassador pursuant to the
terms of the Licensing Agreement (as amended by this Letter), effective as of
the Separation Date, the 37,500 shares of restricted Company Stock that you
currently hold shall remain outstanding and subject to continued vesting in
accordance with their terms (as amended by this Paragraph 2(a)(ii)), and shall
not otherwise be forfeited on your Separation Date. In the event your services
hereunder are terminated for any reason other than by the Company for Cause (as
defined below), any unvested restricted shares that would have otherwise vested
in accordance with their terms during the applicable term of the Licensing
Agreement in which your termination occurs, shall be accelerated and delivered
to you within ten (10) days from the date your services terminate. By way of
illustration and for the avoidance of doubt, if the Company terminates your
services provided for in this Letter for any reason other than for Cause during
(x) the Initial Term, you will become vested in any of the 27,500 shares of
restricted Company Stock that otherwise would have vested between January 1,
2015 through January 1, 2017, or (y) during the subsequent Extension Term, then
you will become vested in the remaining 10,000 shares of restricted Company
Stock that otherwise would have vested in 2017; in either such case, solely to
the extent any such shares remain unvested at the time of such termination.

 



- 2 -

 

 

 

(iii) If you timely elect continuation coverage (with respect to your coverage
and/or any eligible dependent coverage) under the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA Continuation Coverage”) with respect to the
Company’s group health insurance plan, then the Company shall pay you, on a
monthly basis, the monthly cost of COBRA Continuation Coverage during the
twenty-four (24) month period following the Separation Date (or until such
earlier date, if any, on which you obtain comparable health insurance coverage
from another employer).

 

(b)   Payment for Services as Non-employee Brand Ambassador; Continued Payments
under the Licensing Agreement. In consideration for your continued services
under the Licensing Agreement, and, for the avoidance of doubt, which
consideration constitutes the negotiated compensation referenced in Section 5.2
of the Licensing Agreement as in effect prior to the Separation Date:

 

(i)     The Company will continue to (x) pay you a $100,000 annual fee in
accordance with the terms of the Licensing Agreement and (y) pay (directly or
through reimbursement from the Company) for your expenses for specific clothing
and accessories necessary for on air appearances, personal and other appearances
in your capacity as Brand Ambassador, and hair and make-up expenses for speaking
and on-air appearances, travel expenses or other expenses related to any of your
duties as Brand Ambassador, for so long as you provide services as Brand
Ambassador (including, for the avoidance of doubt, directly through your use of
the Company Corporate credit card for any of the expenses described above), all
in accordance with the applicable Company expense payment and reimbursement
policies (and the proviso in paragraph 2(d) below); and

 

(ii)   If (x) the Company terminates the Licensing Agreement in accordance with
its terms at any time during the Initial Term, or during any Extension Term
thereafter, for any reason other than Cause, then the Company shall be obligated
to continue to pay you the $100,000 annual fee referenced in paragraph
2(b)(i)(x) (and shall make payment of any final expense reimbursement payments
as referenced in paragraph 2(b)(i)(y) above), on the same terms as if your
services thereunder had not been terminated, through the end of the
then-applicable term of the Licensing Agreement and (y) if you terminate the
Licensing Agreement, effective upon such termination you will have no further
rights to any payments thereunder. For the purpose of this Letter, “Cause” shall
mean your conviction of a felony or your material breach of the terms of this
Letter, provided that the Company shall give you written notice of such material
breach and you shall have at least thirty (30) days to cure such breach.

 



- 3 -

 

 

 

(iii) As provided in Section 3(b) of the Licensing Agreement, you shall continue
to be entitled to royalties of the annual net revenues derived from the sale of
the books you have authored, edited or co-written for the Company, its divisions
or subsidiaries. For the avoidance of doubt, the Company’s obligations to pay
royalties under such section shall survive any expiration of termination of the
Letter and/or the Licensing Agreement.

 

(c)    Executive Producer Fees.

 

(i)     As Executive Producer of the applicable media projects of the Company
listed on Schedule A (the “Media Projects”) (and in full satisfaction of any
rights to additional payments in respect of any production period for any
applicable media project under the Licensing Agreement as in effect prior to the
Separation Date), you will be entitled to fifty percent (50%) of any executive
producer fees that would otherwise be paid in full to the Company in respect to
any such Media Projects (“Fee Sharing”), in accordance with the terms of any
agreements that may be entered into by the Company with any production company
(e.g., Fox), with each such fee payment, to the extent paid in installments,
constituting, to the extent applicable, a “separate payment” within the meaning
of Section 409A of the Internal Revenue Code. You shall continue to be entitled
to the fees described in this paragraph 2(c) for so long as the Company
continues receiving any executive producer fees in accordance with the terms of
any production agreements that may be entered into by the Company and the
production company with respect to any of the Media Projects.

 

Notwithstanding the foregoing, if, for any reason, the Company elects to
terminate its participation in any of the Media Projects, the Company shall
provide you and the applicable production company with written notice of any
such election as evidence of such termination, and following receipt by you of
such notice, (x) the Fee Sharing with respect to such Media Project(s) shall
cease and (y) the Company acknowledges and agrees that you shall have the right
to pursue independently any media project regarding the same subject matter as
the Media Project in which the Company has elected to terminate its
participation, and to negotiate remuneration based on your independent
relationship with the applicable production company or other third party with
respect to any such media project. For the avoidance of doubt, you shall in no
event pursue any project independently from the Company in which any Product(s)
(as defined in the Licensing Agreement), trademark or brand of the Company
(e.g., the knot, the bump, the nest, or any reference to the Company)
(collectively, the “XO Brands”) will be used; provided, however, that if (x) you
pursue any media project with any production company or other third party
otherwise in compliance with the requirements of the first sentence of this
paragraph (c)(ii), then (y) you shall not be considered in breach of the
requirements of this sentence for any nonprotectable usage of the XO Brands by
any such production company or other third party in connection with such media
project, so long as such nonprotectable usage is not reasonably expected to
result in any material harm to the reputation or business of the Company: (I) at
any time while you are either still performing services as Brand Ambassador
and/or as Executive Producer of any Media Project, so long as you (A) provide
the Company with timely notice of any such proposed usage by any such production
company or other third party and (B) are not, directly or in any material
respect indirectly, responsible for, or otherwise in control of, the decision by
such production company or other third party regarding such usage in connection
with any such media project or (II) at any time after you cease all services as
Brand Ambassador and Executive Producer of the Media Project.

 



- 4 -

 

 

 

(d)   Accrued Rights. Within ten business days after your Separation Date you
will receive payment of all unpaid base salary accrued through the Separation
Date, and shall receive reimbursement of all business expenses, if any, you may
have incurred in accordance with the Company’s policy as currently in effect,
and such reimbursements shall be paid in accordance with such policy; provided
that for the avoidance of doubt, all such reimbursements (including, for the
avoidance of doubt, any expense reimbursements provided for in paragraph
2(b)(i)(y) above) shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by you (provided
that if any such reimbursements constitute taxable income to you, such
reimbursements shall be paid no later than March 15th of the calendar year
following the calendar year in which the expenses to be reimbursed were
incurred), and no such reimbursement or expense eligible for reimbursement in
any taxable year shall in any way affect the expenses eligible for reimbursement
in any other taxable year.

 

3.                  Indemnification. As a former officer of the Company, you
shall be entitled to all rights to indemnification that currently apply to
officers under the Company’s charter and bylaws with respect to your period of
service with the Company as an officer and, without limiting the generality of
the foregoing, the Company shall maintain rights to indemnification and coverage
under officers’ liability insurance for actions and omissions occurring prior to
the Separation Date on terms no less favorable than those in effect from time to
time for officers of the Company generally. For the avoidance of doubt, the
indemnification provisions of Sections 6 and 7 of the Licensing Agreement shall
continue in full force and effect as provided therein.

 

4.                  Non-Disclosure, Non-Competition and Non-Solicitation
Agreement. You hereby acknowledge and agree that you shall continue to bound by
the terms of the Non-Disclosure, Non-Competition and Non-Solicitation Agreement
dated November 5, 2008 between you and the Company (the “Restrictive Covenants
Agreement”). This Paragraph 4 and the Restrictive Covenants Agreement shall
survive the termination or expiration of this Letter. For the avoidance of
doubt, the two-year term of your obligations under each of Sections 3, 4 and 5
of the Restrictive Covenants Agreement (the “Covenant Period”) shall begin to
run effective as of the Separation Date and shall continue concurrently with
your performing services under this Letter and shall expire in the ordinary
course upon the second anniversary of the Separation Date; provided, however,
that if the term of the Licensing Agreement is extended beyond the Initial Term
for an additional Extension Term as provided in paragraph 2 above, then the
Covenant Period shall also be extended for the same period of time; provided,
further, that if you violate your obligations during such Extension Term, then
notwithstanding anything in this Letter, the Licensing Agreement or the
Restrictive Covenants Agreement to the contrary, the Company’s sole remedy shall
be to cease all payments and vesting otherwise provided for hereunder. Your
performing services under this Letter as a Brand Ambassador shall not otherwise
extend the Covenant Period.

 



- 5 -

 

 

 

5.                  Withholding. The Company may withhold from any amounts
payable to you such federal, state, local, or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation. No additional
deductions shall be made from such payments for any 401(k) plan or deferred
compensation plan.

 

6.                  Governing Law. This Letter shall be construed and enforced
in accordance with, and governed by, the laws of the State of New York, without
regard to its choice of law rules. You and the Company hereby irrevocably
consent to exclusive personal jurisdiction and venue in the state and federal
courts in the State of New York, County of New York. For the purpose of any
legal proceeding relating to or arising under this Release or relating to the
termination of your employment with the Company, as contemplated under this
Letter.

 

7.                  Entire Agreement. This Letter, together with the Release,
the Licensing Agreement and the Restrictive Covenants Agreement, constitutes the
entire understanding between you and the Company with respect to the subject
matter hereof. For the further avoidance of doubt, except as expressly set forth
herein, all terms and conditions of the Licensing Agreement shall remain in full
force and effect.

 

8.                  Amendments. The terms of this Letter may be changed,
modified, or discharged only by an instrument in writing signed by the parties
hereto.

 

9.                  Severability. If any provision of this Letter is determined
to be void, voidable, or unenforceable, it shall have no effect on the remainder
of this Letter, which shall remain in full force and effect.

 

10.              No Assignment. This Letter may not be assigned by either party,
and shall be binding on the parties and their successors.

 

11.              Counterparts. This Letter may executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

 

12.              Code Section 409A. The provisions of your Prior Agreement as
set forth therein under the heading “Compliance With Section 409A of the
Internal Revenue Code”, to the extent applicable to the provisions of this
Letter, are incorporated by reference and made a part hereof.

 

[Signature Page Follows]

 



- 6 -

 

 

 

Very truly yours,

 

XO GROUP INC.

 

 

By:  /s/ Michael Steib


Name: Michael Steib
Title: Chief Executive Officer

 

 

Accepted and agreed:

 

/s/ Carley Roney___________
Carley Roney

 

 

 

 

[Signature Page to Roney Separation Letter]



 

 

 

Schedule A – Media Projects

 

 

1.The Knot feature film project called “Creative Consultant”

2.The talk show, XO

3.A reality TV show, Marry Me Today

 

 

 



A-1

 

 

 

Exhibit 1- Form of Release

 

RELEASE

 

This release (this “Release”) is being delivered by you pursuant to the letter
agreement between you and XO Group Inc. (collectively with its current or future
subsidiaries, affiliates, and/or successors, the “Company”) dated December 16,
2014 (the “Separation Letter”).

 

1.                  Termination of Employment. You acknowledge that your
employment with the Company terminated effective as of the close of business on
December 31, 2014 (the “Separation Date”). The Separation Date shall be the
termination date of your employment for purposes of participation in and
coverage under all employee benefit plans and programs sponsored by or through
the Company and its partnerships, joint ventures, and related business entities,
and with respect to each of them, their predecessors, successors and assigns,
employee benefit plans or funds, and with respect to each such entity, all of
its or their past, present and/or future directors, officers, attorneys,
fiduciaries, agents, trustees, administrators, employees and assigns, whether
acting on behalf of the Company or in their individual capacities (collectively
the “Company Entities”), except as otherwise provided herein, or under the terms
of the benefit plans, or as required by law. As soon as practicable following
the Separation Date, but in no event later than the time period required under
applicable law, you will be paid for all of your earned but unpaid salary as of
the Separation Date and for any business expenses incurred as of the Separation
Date and properly submitted in accordance with Company policy. In addition, you
may be entitled to continue medical and health benefits under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), subject to the eligibility
and other requirements of COBRA.

 

2.                  Severance Compensation. In consideration of your executing
this Release and your satisfaction of such terms and conditions set forth herein
and in the Separation Letter, the Company shall compensate you as described in
paragraph 2(a) of the Separation Letter. As a condition to receiving such
compensation, you must (a) complete an orderly, satisfactory and thorough
turnover of all the Company’s files, data and information pertaining to all
deals, business and financial models, data and tools you worked on while
employed by the Company through the Separation Date (except for any information
reasonably required for your to retain in order to perform your duties as
identified in the Separation Letter, subject at all times to your continued
compliance with your obligations to maintain all confidential information
pursuant to the Separation Letter and the other agreements referenced therein)
and (b) return to the Company all property in any form whatsoever (including but
not limited to files, data, discs, drives, laptops, or any storage device for
any data) containing information that pertains in any manner to the Company
Entities’ business, whether stored on Company equipment or otherwise, which is
or was under your custody or control. You hereby acknowledge and agree that,
other than as specifically set forth in this Release, you are not due any
compensation from the Company, including compensation for unpaid salary, bonus,
unpaid commission, severance, accrued or unused vacation or sick time. You
affirm that you have been provided with any and all leave requested under the
Family and Medical Leave Act. You further affirm that you have disclosed to the
Company any information you have concerning any conduct involving the Company,
and any of its affiliates or any of their respective employees that you have any
reason to believe may be fraudulent or unlawful.

 





 

 

 

3.                  Release of Claims. By signing this Release, you, for
yourself and for your heirs, executors, administrators, trustees, legal
representatives and assigns (hereinafter referred to collectively as
“Releasors”), forever release and discharge the Company Entities from any and
all claims, demands, causes of action, fees and liabilities of any kind
whatsoever, whether known or unknown, which you ever had, now have, or may have
against any of the Company Entities by reason of any act, omission, transaction,
practice, plan, policy, procedure, conduct, occurrence, or other matter, up to
and including the date hereof, including but not limited to claims for, under or
based on:

 

(a)                any claims for wrongful termination, retaliation, detrimental
reliance, defamation, invasion of privacy, intentional infliction of emotional
distress, or any other common law claims;

 

(b)               any claims for the breach of any written, implied or oral
contract between Employee and Company, including but not limited to any contract
of employment or investment;

 

(c)                any claims of discrimination, harassment or retaliation based
on such things as age, national origin, ancestry, race, religion, sex, sexual
orientation, marital status, or physical or mental disability or medical
condition;

 

(d)               any claims for payments of any nature, including but not
limited to wages, overtime pay, vacation pay, severance pay, commissions,
bonuses and benefits or the monetary equivalent of benefits, but not including
any claims for unemployment or workers’ compensation benefits (it being
understood that the Company shall not contest your application for unemployment
insurance or workers’ compensation benefits), or for the consideration being
provided to you pursuant to paragraph 2 of this Release;

 

(e)                all claims that you have or that may arise under the common
law and all federal, state and local statutes, ordinances, rules, regulations
and orders, including but not limited to any claim or cause of action based on
the Fair Labor Standards Act, the Equal Pay Act, the Sarbanes Oxley Act of 2002,
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act (“ADEA”), the Family and Medical Leave Act, the Americans with Disabilities
Act, the Civil Rights Acts of 1866, 1871 and 1991, the Rehabilitation Act of
1973, the National Labor Relations Act, the Employee Retirement Income Security
Act of 1974, the Worker Adjustment and Retraining Notification Act, the Vietnam
Era Veterans’ Readjustment Assistance Act of 1974, the Uniformed Services
Employment and Reemployment Rights Act, Executive Order 11246, the New York
Labor Law, the New York Occupational Safety and Health Laws, the New York Equal
Pay Law, the New York State Human Rights Law, the New York Civil Rights Act, the
New York Worker Adjustment and Retraining Notification Act, the New York
Worker’s Compensation Retaliation Law, the New York City Administrative Code,
including the New York City Human Rights Act, any and all New York
“Whistleblower” statutes and laws, and any other state laws governing employee
rights, as each of them has been or may be amended; and

 

(f)                any claims for attorneys’ fees, costs, disbursements or the
like.

 



- 2 -

 

 

 

(g)               Notwithstanding the foregoing, the release set forth in this
paragraph 3 shall not extend to: (i) those rights which as a matter of law
cannot be waived; (ii) claims, causes of action or demands of any kind that may
arise after the date hereof and that are based on acts or omissions occurring
after such date; (iii) claims for indemnification or contribution under any
operative documents of the Company Entities, or claims for coverage under any
directors and officers insurance policy applicable to you; (iv) claims under
COBRA; (v) claims with respect to accrued, vested benefits or payments under any
employee benefit or equity plan of the Company; and (vi) claims to enforce the
terms of this Release.

 

4.                  Cooperation. You agree to make yourself reasonably available
to cooperate with the Company’s and its attorneys’ reasonable requests for
cooperation in connection with any matter that you worked on during your
employment with the Company or with any investigation of any claims against the
Company. You understand and agree that such reasonable cooperation may include,
but shall not be limited to, making yourself available to the Company and its
attorneys upon reasonable notice for interviews and factual investigations;
appearing at the Company’s request to give testimony; volunteering to the
Company pertinent information; and turning over all relevant documents to the
Company that are or may come into your possession. The Company will reimburse
you for all reasonable out-of-pocket expenses incurred by you in connection with
such cooperation. Without limiting the generality of the foregoing, to the
extent that the Company seeks your assistance, the Company will provide you with
reasonable advance notice of its need for you and will coordinate with you the
time and place at which your assistance will be provided with the goal of
minimizing the impact of such assistance on any other pre-scheduled business or
personal commitment that you may have. Further, the Company will reimburse you,
in accordance with the Company’s policy, for all reasonable out-of-pocket travel
and other expenses that you incur as a result of your cooperation pursuant to
this paragraph 4, including reasonable attorneys’ fees, if necessary. Your
cooperation described in this paragraph 4 shall be subject to the maintenance of
the indemnification and directors’ and officers’ liability insurance policy
described in your Separation Letter.

 

5.                  No Legal Action. You agree, to the maximum extent permitted
by law, that you will not, at any time hereafter, commence, maintain, prosecute
in as a party, or permit to be filed by any other person on your behalf, any
action or proceeding of any kind (judicial or administrative) (on your own
behalf and/or on behalf of any other person and/or on behalf of or as a member
of any alleged class of person) in any court or agency, or participate in any
action, suit or proceeding (unless compelled by legal process or court order),
against the Company Entities with respect to any claim released pursuant to this
Release. You also warrant and represent that as of the date you sign this
Release, you have not taken or engaged in any of the acts described in the
foregoing sentence. If, notwithstanding the foregoing promises, you violate this
paragraph, you shall be required, to the maximum extent permitted by law, to
indemnify and hold harmless the Company Entities from and against any and all
demands, assessments, judgments, reasonable costs, damages, losses and
liabilities, and reasonable attorneys’ fees and other expenses which directly
result from, or are incident to, such violation. Nothing in this Release shall
be construed to prevent you from responding truthfully to a valid subpoena, from
filing a charge with, or participating in, any investigation conducted by a
governmental agency including EEOC, NLRB, and/or any state or local human rights
agency, and/or responding as otherwise required by law. Nevertheless, by virtue
of the foregoing, you have waived any relief available to you under any of the
claims or causes of action waived and released pursuant to this Release. Nothing
in this paragraph is intended or should be construed to apply to any legal
action by you challenging the validity of this Release under the Older Workers
Benefit Protection Act with respect to your release of claims under the ADEA.

 

 



- 3 -

 

 

 

6.                  Opportunity to Review. You are hereby advised to consult
with an attorney prior to executing this Release. In that connection, you
acknowledge that you have had the opportunity to review this Release and,
specifically, the release set forth in paragraph 3, with an attorney of your
choice prior to signing below. You also agree that you are under no obligation
to consent to the release and that you have entered into this Release freely and
voluntarily.

 

7.                  Time to Consider Release and Effective Date.

 

(a)                You are also advised that you have twenty-one (21) days from
the date this Release is delivered to you within which to consider whether you
will sign it; and that in the event you signed this Release prior to expiration
of the 21st day, you did so of your own free will and not as a result of any
duress or coercion.

 

(b)               If you sign this Release, you acknowledge that you understand
that you may revoke this Release within seven (7) days after you have signed it
by notifying the Company in writing that you have revoked this Release. Such
notice shall be addressed to the Company’s General Counsel. This Release shall
not be effective or enforceable in accordance with its terms until the 7-day
revocation period has expired. If you do not timely revoke it, this Release
shall become effective automatically upon the expiration of the revocation
period (the “Effective Date”), which is the eighth (8th) calendar day after it
is executed.

 

(c)                In the event that you do not accept this Release as set forth
above, or in the event that you revoke this Release in the manner set forth
above, the terms of this Release shall immediately become null and void and the
Company will have no obligation to provide the payments and benefits set forth
in paragraph 2 above.

 

8.                  Non-Admission. This Release shall not in any way be
construed as an admission by the Company or the Employee of any liability for
any reason, including, without limitation, based on any claim that the Company
or the Employee has committed any wrongful or discriminatory act.

 

9.                  Non-Disclosure Agreement; Non-Disparagement.

 

(a)                You hereby acknowledge, reaffirm and ratify your continuing
obligations to the Company pursuant to the Employee Non-Disclosure,
Non-Competition and Invention Assignment Agreement (the “Non-Disclosure
Agreement”).

 



- 4 -

 

 

 

(b)               You covenant and agree that you shall not during the twelve
(12) months after the Separation Date (the “Non-disparagement Period”) make any
communications with the intent to disparage the Company or interfere with the
Company’s existing or prospective business relationships that, in each case, is
intended to, or can reasonably be expected to, materially damage the Company.
Notwithstanding the foregoing, nothing in this paragraph shall prevent you from
(a) responding to incorrect, disparaging or derogatory public statements to the
extent necessary to correct or refute such public statements, or (b) making any
truthful statement (i) to the extent necessary in connection with any
litigation, arbitration or mediation involving the Separation Letter, including,
but not limited to, the enforcement of this Release, or the Non-Disclosure
Agreement, (ii) to the extent required by law or by any court, arbitrator,
mediator or administrative, judicial or legislative body (including any
committee thereof) with apparent jurisdiction or authority to order or require
such person to disclose or make accessible such information, (iii) making a
normal comparative statement in the context of advertising, promotion or
solicitation of customers, without reference to your prior relationship with the
Company, (iv) making any statements in the good faith performance of your duties
to the Company, or (v) rebutting any statements made by the Company Entities or
any of their subsidiaries or their respective officers, directors, employees or
other service providers. In addition, during the Non-disparagement Period, the
Company agrees that it will not, and it will instruct its senior executive
officers and directors not to, make any communications with the intent to
disparage or encourage or induce others to disparage you, provided, that the
foregoing shall not prevent the Company or its officers, directors or employees
from: (a) responding to incorrect, disparaging or derogatory public statements
to the extent necessary to correct or refute such public statements, or (b)
making any truthful statement (i) to the extent necessary in connection with any
litigation, arbitration or mediation involving the Separation, including, but
not limited to, the enforcement of this Release, or the Non-Disclosure
Agreement, (ii) to the extent required by law or by any court, arbitrator,
mediator or administrative, judicial or legislative body (including any
committee thereof) with apparent jurisdiction or authority to order or require
such person to disclose or make accessible such information, (iii) making a
normal comparative statement in the context of advertising, promotion or
solicitation of customers, without reference to your prior relationship with the
Company, or (iv) rebutting any statements made by you. For purposes of this, the
term “disparage” includes, without limitation, comments or statements to the
press or to any individual or entity with whom the Company or you have a
business relationship, or any public statement, that in each case is intended
to, or can be reasonably expected to, damage the Company or you in connection
with your then current or future employment or business relationships.

 

The Company will make an internal and external announcement about your departure
in a form satisfactory to you (and mutually agreed to by you and the Company in
form, substance, and timing) that will be distributed by the Company (with
drafts of such announcements attached hereto as Exhibit A). The internal
announcement will be distributed on the Separation Date and will be in the form
contained in that certain press release dated as of December 16, 2014, which
release you and the Company mutually agreed upon prior to the Separation Date.

 

10.              Disclaimer. Nothing in this Release shall preclude you from
responding truthfully to a valid subpoena, a request by a governmental agency in
connection with any investigation it is conducting, or as otherwise required by
law. You agree, however, that in the event you are subpoenaed in any legal
proceeding to give testimony or produce documents that in any way relate to your
employment with the Company you: (1) will provide prompt advance notice and a
copy of any legal papers served on you to the Company’s General Counsel, except
as otherwise prohibited by law, and (2) will, except as required by law, make no
disclosure until the Company has had a reasonable opportunity to contest the
disclosure, if it intends to do so.

 

11.              Remedies For Breach Of Material Provisions Of Release. Any
breach of the terms of paragraphs 3, 4, 5, or 9 of this Release may constitute a
material breach of this Release as to which the Company may seek all relief
available under the law and in equity (including but not limited to repayment of
the severance paid to you under this Release) in a court of competent
jurisdiction. In addition, in the event of a material breach of paragraphs 3, 4,
5, or 9 of this Release, or any of the provisions of the Non-Disclosure
Agreement (which shall continue in effect), all obligations of the Company to
make payments or provide benefits pursuant to this Release shall cease and
become null and void.

 



- 5 -

 

 

 

12.              Choice of Law and Forum. This Release shall be construed and
enforced in accordance with, and governed by, the laws of the State of New York,
without regard to its choice of law provisions. You and the Company hereby
irrevocably consent to exclusive personal jurisdiction and venue in the state
and federal courts in the State of New York, County of New York, for the purpose
of any legal proceeding relating to or arising under this Release or relating to
the termination of your employment with the Company.

 

IN WITNESS WHEREOF, the undersigned has executed this Release as of the ___ day
of December, 2014.

 

CAUTION:

 

READ BEFORE SIGNING. THIS RELEASE INCLUDES
A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS

 

I HAVE READ ALL OF THIS RELEASE, INCLUDING, BUT NOT LIMITED TO, THE RELEASE IN
PARAGRAPH 3. I UNDERSTAND ALL PARAGRAPHS CONTAINED IN THIS RELEASE. I STATE THAT
I AM SIGNING THIS RELEASE AS MY OWN FREE ACT AND DEED.

 

______________________________
Carley Roney

 

Dated:________________________

 

 



- 6 -

 

 

